           Case 1:20-cv-04419-ALC Document 16 Filed 08/07/20 Page 1 of 1


                                                                                                     8/7/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
                                                              :
  CHAIM FREUND,
                                                              :
                                                              :
                                                Plaintiff,
                                                              :              20-CV-4419 (ALC)
                                                              :
                     -against-
                                                              :             30-DAY ORDER
                                                              :
   EQUIFAX INFORMATION SERVICES,
                                                              :
   LLC, EXPERIAN INFORMATION
                                                              :
   SOLUTIONS, INC., and AMERICAN
                                                              :
   EXPRESS NATIONAL BANK,
                                                              :
                                                              :
                                            Defendants.
------------------------------------------------------------x

ANDREW L. CARTER, JR., United States District Judge:

         It having been reported to this Court that this case has been or will be settled between

Plaintiff and Defendant Equifax Information Services, LLC, it is hereby ORDERED that the

above-captioned action is discontinued without costs and without prejudice as to Defendant

Equifax Information Services, LLC, to restoring the action to this Court’s calendar if the application

to restore the action is made within thirty (30) days.



SO ORDERED.

Dated:            August 7, 2020
                  New York, New York

                                                                  _______________________________
                                                                   HON. ANDREW L. CARTER, JR.
                                                                      United States District Judge




                                                          1
